 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
ENTERPRISE GP HOLDINGS L.P.
AND
THE PURCHASERS NAMED ON EXHIBIT A HERETO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Registrable Securities
    3  
Section 1.03 Rights and Obligations
    3  
 
       
ARTICLE II REGISTRATION RIGHTS
    3  
 
       
Section 2.01 Shelf Registration
    3  
Section 2.02 Piggyback Rights
    5  
Section 2.03 Underwritten Offerings
    7  
Section 2.04 Sale Procedures
    8  
Section 2.05 Cooperation by Holders
    11  
Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities
    12  
Section 2.07 Expenses
    12  
Section 2.08 Indemnification
    13  
Section 2.09 Rule 144 Reporting
    15  
Section 2.10 Transfer or Assignment of Registration Rights
    15  
Section 2.11 Limitation on Subsequent Registration Rights
    15  
 
       
ARTICLE III MISCELLANEOUS
    16  
 
       
Section 3.01 Communications
    16  
Section 3.02 Successor and Assigns
    16  
Section 3.03 Assignment of Rights
    17  
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units
    17  
Section 3.05 Aggregation of Purchased Units
    17  
Section 3.06 Specific Performance
    17  
Section 3.07 Counterparts
    17  
Section 3.08 Headings
    17  
Section 3.09 Governing Law
    17  
Section 3.10 Severability of Provisions
    17  
Section 3.11 Entire Agreement
    17  
Section 3.12 Amendment
    18  
Section 3.13 No Presumption
    18  
Section 3.14 Obligations Limited to Parties to Agreement
    18  
Section 3.15 Interpretation
    18  
Section 3.16 Equal Treatment of Purchasers
    18  
Section 3.17 Qualifications of Certain Purchasers
    19  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of July 17, 2007, by and among Enterprise GP Holdings L.P., a Delaware
limited partnership (the “Partnership”), and each of the Purchasers set forth on
Exhibit A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Units pursuant to the Unit Purchase
Agreement, dated as of July 13, 2007, by and among the Partnership and the
Purchasers (the “Purchase Agreement”); and
     WHEREAS, the Partnership has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchasers pursuant to
the Purchase Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a) of this Agreement.
     “General Partner” means EPE Holdings, LLC a Delaware limited liability
company and the general partner of the Partnership.
     “Holder” means the record holder of any Registrable Securities.
     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Liquidated Damages” has the meaning specified therefor in Section 2.01(b)
of this Agreement.
     “Liquidated Damages Multiplier” means the product of $37.25 times the
number of Purchased Units purchased by such Purchaser.
     “Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

1



--------------------------------------------------------------------------------



 



     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.
     “NYSE” means The New York Stock Exchange, Inc.
     “Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
     “Parity Securities” has the meaning specified therefore in Section 2.02(b)
of this Agreement.
     “Partnership” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(p) of this Agreement.
     “Registrable Securities” means: (i) the Purchased Units and (ii) any Units
issued as Liquidated Damages pursuant to Section 2.01 of this Agreement, if any,
all of which Registrable Securities are subject to the rights provided herein
until such rights terminate pursuant to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.07(b) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.07(b) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Selling Holder Indemnified Persons” has the meaning specified therefore in
Section 2.08(a) of this Agreement.
     “Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time, including as permitted by Rule 415 under the Securities Act (or
any similar provision then in force under the Securities Act).
     “Target Effective Date” has the meaning specified therefore in
Section 2.01(a) of this Agreement.

2



--------------------------------------------------------------------------------



 



     “Underwritten Offering” means an offering (including an offering pursuant
to a Shelf Registration Statement) in which Units are sold to an underwriter on
a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in force) under the Securities Act; (c) when such Registrable Security can be
disposed of pursuant to Rule 144(k) (or any similar provision then in force)
under the Securities Act; (d) when such Registrable Security is held by the
Partnership or one of its subsidiaries; or (e) when such Registrable Security
has been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such securities pursuant to
Section 2.10 hereof.
     Section 1.03 Rights and Obligations. Except for the rights and obligations
under Section 2.08 herein, all rights and obligations of each Purchaser under
this Agreement, and all rights and obligations of the Partnership under this
Agreement with respect to such Purchaser, shall terminate when such Purchaser is
no longer a Holder.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Shelf Registration.
     (a) Deadline To Become Effective. As soon as practicable following the
Closing Date, but in any event within 90 days after the Closing, the Partnership
shall prepare and file a Shelf Registration Statement under the Securities Act
with respect to all of the Registrable Securities. The Shelf Registration
Statement filed pursuant to this Section 2.01(a) shall be on such appropriate
registration form of the Commission as shall be selected by the Partnership. The
Partnership shall use its commercially reasonable efforts to cause the Shelf
Registration Statement to become effective no later than 150 days after the
Closing Date (the “Target Effective Date”). The Partnership will use its
commercially reasonable efforts to cause the Shelf Registration Statement filed
pursuant to this Section 2.01 to be continuously effective under the Securities
Act until the earlier of (i) the date as of which all such Registrable
Securities are sold by the Purchasers and any transferee or assignee who was
transferred or assigned rights under this Agreement in accordance with
Section 2.10 and (ii) the date as of which all Registrable Securities cease to
be Registrable Securities pursuant to Section 1.02 of this Agreement (the
“Effectiveness Period”). The Shelf Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Shelf Registration Statement, in the
light of the circumstances under which a statement is made). As soon as
practicable following the date that the Shelf Registration

3



--------------------------------------------------------------------------------



 



Statement becomes effective, but in any event within five (5) Business Days of
such date, the Partnership shall provide the Purchasers with written notice of
the effectiveness of the Shelf Registration Statement.
     (b) Failure To Become Effective. If the Shelf Registration Statement
required by Section 2.01 does not become or is not declared effective on or
before the Target Effective Date, then each Purchaser shall be entitled to a
payment (with respect to the Registrable Securities of each such Purchaser), as
liquidated damages and not as a penalty, of 0.25% of the Liquidated Damages
Multiplier per each non-overlapping 30-day period for the first sixty (60) days
following the Target Effective Date, increasing by an additional 0.25% of the
Liquidated Damages Multiplier per each non-overlapping 30-day period for each
subsequent sixty (60) day period subsequent to the 60 days following the Target
Effective Date, up to a maximum of 1.00% of the Liquidated Damages Multiplier
per each non-overlapping 30-day period (the “Liquidated Damages”) (i.e., 0.25%
for 1-60 days; 0.5% for 61-120 days; 0.75% for 121-180 days; and 1.0%
thereafter); provided, that the Liquidated Damages for any period of less than
30 days shall be prorated by multiplying the Liquidated Damages to be paid in a
full 30-day period by a fraction, the numerator of which is the number of days
for which such liquidated damages are owed, and the denominator of which is 30;
and provided further, that the aggregate amount of Liquidated Damages payable by
the Partnership under this Agreement to each Purchaser shall not exceed 10.0% of
the Liquidated Damages Multiplier with respect to such Purchaser. The Liquidated
Damages payable pursuant to the immediately preceding sentence shall be payable
within ten (10) Business Days after the end of each such non-overlapping 30-day
period. Any Liquidated Damages shall be paid to each Purchaser in cash or
immediately available funds; provided, however, if the Partnership certifies
that it is unable to pay Liquidated Damages in cash or immediately available
funds because such payment would result in a breach under a credit facility or
other debt instrument filed as exhibits to the EPE SEC Documents, then the
Partnership may pay the Liquidated Damages in kind in the form of the issuance
of additional Units. Upon any issuance of Units as Liquidated Damages, the
Partnership shall promptly (i) prepare and file an amendment to the Shelf
Registration Statement prior to its effectiveness adding such Units to such
Shelf Registration Statement as additional Registrable Securities and
(ii) prepare and file a supplemental listing application with the NYSE to list
such additional Units. The determination of the number of Units to be issued as
Liquidated Damages shall be equal to the amount of Liquidated Damages divided by
the volume weighted average closing price of the Partnership’s Units on the NYSE
for the ten (10) trading days immediately preceding the date on which the
Liquidated Damages payment is due, less a discount of 3%. The payment of
Liquidated Damages to a Purchaser shall cease at the earlier of (i) such time as
the Shelf Registration Statement becomes or is declared effective and (ii) two
years from the Closing Date.
     (c) Waiver of Liquidated Damages. If the Partnership is unable to cause a
Shelf Registration Statement to become effective by the Target Effective Date as
a result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, which may be granted by the consent of the Holders of a majority of the
outstanding Registrable Securities, in their sole discretion, and which such
waiver shall apply to all the Holders of Registrable Securities.
     (d) Delay Rights. Notwithstanding anything to the contrary contained
herein, the Partnership may, upon written notice to any Selling Holder whose
Registrable Securities are

4



--------------------------------------------------------------------------------



 



included in the Shelf Registration Statement, suspend such Selling Holder’s use
of any prospectus which is a part of the Shelf Registration Statement (in which
event the Selling Holder shall discontinue sales of the Registrable Securities
pursuant to the Shelf Registration Statement but may settle any previously made
sales of Registrable Securities) if (i) the Partnership is pursuing an
acquisition, merger, reorganization, disposition or other similar transaction
and the Partnership determines in good faith that the Partnership’s ability to
pursue or consummate such a transaction would be materially adversely affected
by any required disclosure of such transaction in the Shelf Registration
Statement or (ii) the Partnership has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of the
Partnership, would materially adversely affect the Partnership; provided,
however, in no event shall the Selling Holders be suspended from selling
Registrable Securities pursuant to the Shelf Registration Statement for a period
that exceeds an aggregate of 60 days in any 180-day period or 105 days in any
365-day period, in each case, exclusive of days covered by any lock-up agreement
executed by a Purchaser in connection with any Underwritten Offering. Upon
disclosure of such information or the termination of the condition described
above, the Partnership shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Shelf Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other reasonable actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.
     (e) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Shelf
Registration Statement as a result of a suspension pursuant to Section 2.01(d)
of this Agreement in excess of the periods permitted therein or (ii) the Shelf
Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within 60 Business Days
by a post-effective amendment to the Shelf Registration Statement, a supplement
to the prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until the
suspension is lifted or a post-effective amendment, supplement or report is
filed with the Commission, but not including any day on which a suspension is
lifted or such amendment, supplement or report is filed and declared effective,
if applicable, the Partnership shall pay the Holders an amount equal to the
Liquidated Damages, following (x) the date on which the suspension period
exceeded the permitted period or (y) the sixty-first (61st) Business Day after
the Shelf Registration Statement ceased to be effective or failed to be useable
for its intended purposes, as liquidated damages and not as a penalty. For
purposes of this Section 2.01(e), a suspension shall be deemed lifted on the
date that notice that the suspension has been lifted is delivered to the Holders
pursuant to Section 3.01 of this Agreement.
     (f) Termination of Rights. Other than as set forth otherwise in this
Agreement, a Holder’s rights (and any transferee’s rights pursuant to
Section 2.10) under this Section 2.01, including rights to Liquidated Damages,
shall terminate upon the termination of the Effectiveness Period.
     Section 2.02 Piggyback Rights.
     (a) Participation. If at any time the Partnership proposes to file (i) a
shelf registration statement other than the Shelf Registration Statement
contemplated by Section 2.01, (ii) a

5



--------------------------------------------------------------------------------



 



prospectus supplement to an effective shelf registration statement, other than
the Shelf Registration Statement contemplated by Section 2.01 of this Agreement
and Holders may be included without the filing of a post-effective amendment
thereto, or (iii) a registration statement, other than a shelf registration
statement, in either case, for the sale of Units in an Underwritten Offering for
its own account and/or another Person, then as soon as practicable following the
engagement of counsel by the Partnership to prepare the documents to be used in
connection with an Underwritten Offering, the Partnership shall give notice
(including, but not limited to, notification by electronic mail) of such
proposed Underwritten Offering to each Holders holding $30.0 million or more of
Purchased Units based on the purchase price per unit under the Purchase
Agreement and such notice shall offer such Holders the opportunity to include in
such Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if the Partnership has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing or distribution of the
Units in the Underwritten Offering, then (a) the Partnership shall not be
required to offer such opportunity to the Holders or (b) if any Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, then the amount of Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b); and provided, further, that the Partnership shall not be
obligated to include any Registrable Securities in any Underwritten Offering
unless the Holders request inclusion of at least $5.0 million of Registrable
Securities in the aggregate in such Underwritten Offering. Any notice required
to be provided in this Section 2.02(a) to Holders shall be provided on a
Business Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed by the Holder. Each such Holder shall then have two (2) Business Days
(or one (1) Business Day in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering. If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Partnership shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Partnership may, at its election, give written notice
of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal up to and including the time of pricing of such
Underwritten Offering. Notwithstanding the foregoing, any Holder holding
$30.0 million or more of Purchased Units, based on the purchase price per unit
under the Purchase Agreement, may deliver written notice (an “Opt Out Notice”)
to the Partnership requesting that such Holder not receive notice from the
Partnership of any proposed Underwritten Offering; provided, that, such Holder
may later revoke any such Opt Out Notice. Following receipt of an Opt Out Notice
from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any

6



--------------------------------------------------------------------------------



 



notice to such Holder pursuant to this Section 2.02(a) and such Holder shall no
longer be entitled to participate in Underwritten Offerings by the Partnership
pursuant to this Section 2.02(a).
     (b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Units included in an Underwritten Offering involving
Included Registrable Securities advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Units offered or the market for the Units, then the Units to
be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
the Partnership can be sold without having such adverse effect, with such number
to be allocated (i) first, to the Partnership and the General Partner and its
Affiliates (as defined in the Partnership Agreement) and (ii) second, pro rata
among the Selling Holders who have requested participation in such Underwritten
Offering and any other holder of securities of the Partnership having rights of
registration on parity with the Registrable Securities (the “Parity
Securities”). The pro rata allocations for each Selling Holder who have
requested participation in such Underwritten Offering shall be the product of
(a) the aggregate number of Registrable Securities proposed to be sold by all
Selling Holders in such Underwritten Offering multiplied by (b) the fraction
derived by dividing (x) the number of Registrable Securities owned on the
Closing Date by such Selling Holder by (y) the aggregate number of Registrable
Securities owned on the Closing Date by all Selling Holders and holders of
Parity Securities participating in the Underwritten Offering.
     (c) Termination of Piggyback Registration Rights. Each Holder’s rights
under Section 2.02 shall terminate upon the first to occur of (i) such Holder
holds less than $30.0 million of Purchased Units, based on the purchase price
per unit under the Purchase Agreement and (ii) two years from the Closing Date.
     Section 2.03 Underwritten Offerings.
     (a) General Procedures. In connection with any Underwritten Offering under
this Agreement, the Partnership shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering
contemplated by this Agreement in which a Selling Holder participates, each
Selling Holder and the Partnership shall be obligated to enter into an
underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Partnership to and for the benefit of such underwriters also be
made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority

7



--------------------------------------------------------------------------------



 



to enter into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law. If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. No such withdrawal or abandonment shall
affect the Partnership’s obligation to pay Registration Expenses. If Holders
holding at least $30.0 million of Purchased Units based on the purchase price
per unit under the Purchase Agreement request, the Partnership’s management
shall be required to participate in a roadshow or similar marketing effort in
connection with any Underwritten Offering.
     (b) No Demand Rights. Notwithstanding any other provision of this
Agreement, no Holder of Registrable Securities shall be entitled to any “demand”
rights or similar rights that would require the Partnership to effect an
Underwritten Offering solely on behalf of such Holder.
     Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
     (a) prepare and file with the Commission such amendments and supplements to
the Shelf Registration Statement and the prospectus used in connection therewith
as may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;
     (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Shelf Registration Statement and
the Managing Underwriter at any time shall notify the Partnership in writing
that, in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, the
Partnership shall use its commercially reasonable efforts to include such
information in such prospectus supplement;
     (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or other registration statement;

8



--------------------------------------------------------------------------------



 



     (d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Shelf Registration Statement
or any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
     (e) promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement or any post-effective amendment thereto, when
the same has become effective; and (ii) the receipt of any written comments from
the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to the Shelf
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;
     (f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by the Partnership of any notification
with respect to the suspension of the qualification of any Registrable
Securities for sale under the applicable securities or blue sky laws of any
jurisdiction. Following the provision of such notice, the Partnership agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;
     (g) upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

9



--------------------------------------------------------------------------------



 



     (h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
     (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
     (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;
     (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;
     (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;
     (m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
     (n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
     (o) if requested by a Purchaser, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Purchaser reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such

10



--------------------------------------------------------------------------------



 



offering; and (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and
     (p) The Partnership agrees that, if any Purchaser could reasonably be
deemed to be an “underwriter,” as defined in Section 2(a)(11) of the Securities
Act, in connection with the registration statement in respect of any
registration of the Registrable Securities of any Purchaser pursuant to this
Agreement, and any amendment or supplement thereof (any such registration
statement or amendment or supplement a “Purchaser Underwriter Registration
Statement”), then the Partnership will cooperate with such Purchaser in allowing
such Purchaser to conduct customary “underwriter’s due diligence” with respect
to the Partnership and satisfy its obligations in respect thereof. In addition,
at any Purchaser’s request, the Partnership will furnish to such Purchaser, on
the date of the effectiveness of any Purchaser Underwriter Registration
Statement and thereafter from time to time on such dates as such Purchaser may
reasonably request, (i) a “cold comfort” letter, dated such date, from the
Partnership’s independent certified public accountants in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering, addressed to such Purchaser, and (ii) an
opinion, dated as of such date, of counsel representing the Partnership for
purposes of such Purchaser Underwriter Registration Statement, in form, scope
and substance as is customarily given in an underwritten public offering,
including a standard “10b-5” opinion for such offering, addressed to such
Purchaser; provided, however, that with respect to any Placement Agent, the
Partnership’s obligations with respect to this Section 2.04(p) shall be limited
to one time, with an additional bring-down request within 30 days of the date of
such documents. The Partnership will also permit legal counsel to such Purchaser
to review and comment upon any such Purchaser Underwriter Registration Statement
at least two (2) Business Days prior to its filing with the Commission and all
amendments and supplements to any such Purchaser Underwriter Registration
Statement within a reasonable number of days prior to their filing with the
Commission and not file any Purchaser Underwriter Registration Statement or
amendment or supplement thereto in a form to which such Purchaser’s legal
counsel reasonably objects in writing.
     Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by subsection (f) of this Section 2.04 or
until it is advised in writing by the Partnership that the use of the prospectus
may be resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
     Section 2.05 Cooperation by Holders. The Partnership shall have no
obligation to include Registerable Securities of a Holder in the Shelf
Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish such information that the
Partnership determines, after consultation with its counsel, is reasonably

11



--------------------------------------------------------------------------------



 



required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act, including the execution of the
initial Selling Unitholder Notice and Questionnaire attached at Exhibit B to
this Agreement by the date specified thereon.
     Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. For a period of 365 days from the Closing Date, each Holder of
Registrable Securities agrees not to effect any public sale or distribution of
any Registrable Securities during the 30-day period beginning the day after the
pricing date of an Underwritten Offering of equity securities by the Partnership
or its Affiliates (except as provided in this Section 2.06); provided, however,
that the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the officers or directors or any other unitholder of the Partnership on whom a
restriction is imposed. In addition, the lock-up provisions in this Section 2.06
shall not apply with respect to a Holder that (A) owns less than $30.0 million
of Purchased Units, based on the purchase price per unit under the Purchase
Agreement, or (B) has delivered an Opt Out Notice to the Partnership pursuant to
Section 2.02(a); provided, further, the above shall not apply, in the case of a
Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser other than the Participating Unit (as defined in the Purchase
Agreement), so long as such other units are not acting on behalf of the
Participating Unit and have not been provided with confidential information
regarding the Partnership by the Participating Unit.
     Section 2.07 Expenses.
     (a) Expenses. The Partnership will pay all reasonable Registration Expenses
as determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.08 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.
     (b) Certain Definitions. “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the Shelf
Registration Statement pursuant to Section 2.01 or an Underwritten Offering
covered under this Agreement, and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the National Association
of Securities Dealers, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for the
Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting fees, discounts and selling commissions or
similar fees or arrangements allocable to the sale of the Registrable
Securities.

12



--------------------------------------------------------------------------------



 



     Section 2.08 Indemnification.
     (a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act, and
its directors, officers, employees or agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Partnership
will not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Selling Holder Indemnified Person in writing specifically for use in the
Shelf Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.
     (b) By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
     (c) Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be

13



--------------------------------------------------------------------------------



 



made against the indemnifying party hereunder, notify the indemnifying party in
writing thereof, but the omission so to notify the indemnifying party shall not
relieve it from any liability which it may have to any indemnified party other
than under this Section 2.08. In any action brought against any indemnified
party, it shall notify the indemnifying party of the commencement thereof. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.08 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense or employ counsel reasonably acceptable to the indemnified party or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnified party.
     (d) Contribution. If the indemnification provided for in this Section 2.08
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any

14



--------------------------------------------------------------------------------



 



legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.
     (e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.09 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its commercially reasonable efforts to:
     (a) Make and keep public information regarding the Partnership available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
     (b) File with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
     (c) So long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via Edgar, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the
Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferee(s) or assignee(s) of such
Registrable Securities or counterparties to any total return swaps; provided,
however, that, (a) unless such transferee is an Affiliate of such Purchaser, or
a counterparty to a total return swap, each such transferee or assignee holds
Registrable Securities representing at least $30.0 million of the Purchased
Units, based on the purchase price per unit under the Purchase Agreement,
(b) the Partnership is given written notice prior to any said transfer or
assignment, stating the name and address of each such transferee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.
     Section 2.11 Limitation on Subsequent Registration Rights. From and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of the outstanding Registrable Securities, enter into
any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis that is superior in any way to the registration rights
granted to the Purchasers hereunder.

15



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
     (a) if to Purchaser, to the address set forth in Schedule 8.07 to the
Purchase Agreement,
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention: Dan Fleckman
Fax: (713) 615-5859
Email: dfleckman@velaw.com
     (b) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and
     (c) if to the Partnership:
Enterprise GP Holdings L.P.
1100 Louisiana Street, 10th Floor
Houston, Texas 77002
Attention: Richard H. Bachmann,
Fax: (713) 381-6570
Email: rbachmann@eprod.com
with a copy to:
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Attention: David C. Buck
Fax: (713) 238-7126
Email: dbuck@andrewskurth.com
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

16



--------------------------------------------------------------------------------



 



     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.
     Section 3.05 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.08 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.09 Governing Law. The Laws of the State of New York shall govern
this Agreement without regard to principles of conflicts of Laws that would
apply the substantive law of some other jurisdiction.
     Section 3.10 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.11 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Partnership set forth herein.
This

17



--------------------------------------------------------------------------------



 



Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
     Section 3.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.13 No Presumption. If any claim is made by a party relating to
any conflict, omission, or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.14 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and the Partnership shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise by
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any assignee of a Purchaser
hereunder.
     Section 3.15 Interpretation. Article and Section references to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by a Purchaser under this Agreement, such
action shall be in such Purchaser’s sole discretion unless otherwise specified.
     Section 3.16 Equal Treatment of Purchasers. Neither the Partnership nor any
of its Affiliates shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee, payment for the redemptions or
exchange of Registrable Securities, or otherwise, to any holder of Registrable
Securities for or as an inducement to, or in connection with solicitation of,
any consent, waiver or amendment of any terms or provisions of the Registrable
Securities or this Agreement or any of the other agreements referred to in this
Agreement unless

18



--------------------------------------------------------------------------------



 



such consideration is paid to all Holders bound by such consent, waiver or
amendment, whether or not such holders so consent, waive or agree to amend.
     Section 3.17 Qualifications of Certain Purchasers. Notwithstanding Section
2.06 with respect to Goldman, Sachs & Co. and Morgan Stanley & Co., Inc.,
respectively, and their Affiliates, the restrictions contained in Section 2.06
(to the extent applicable) shall only apply to the Americas Special Situations
Group of Goldman Sachs and Morgan Stanley Strategic Investments, Inc. of Morgan
Stanley, respectively, each as currently configured, and shall not restrict or
limit the activities of any area or division of Goldman, Sachs & Co. or Morgan
Stanley & Co., respectively, or any of their Affiliates, other than the Americas
Special Situations Group of Goldman Sachs and Morgan Stanley Strategic
Investments, Inc. of Morgan Stanley, respectively, each as currently configured.
[Signature pages to follow]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

            ENTERPRISE GP HOLDINGS L.P.
      By:   EPE Holdings, LLC,         its General Partner            By:   /s/
Michael A. Creel         Name:   Michael A. Creel        Title:   President and
Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

            SWANK MLP CONVERGENCE FUND, LP
      By:   /s/ Jerry V. Swank         Name:   Jerry V. Swank        Title:  
Managing Partner   

 



--------------------------------------------------------------------------------



 



         

            THE CUSHING MLP OPPORTUNITY
     FUND I, LP
      By:   /s/ Jerry V. Swank         Name:   Jerry V. Swank        Title:  
Managing Partner     

 



--------------------------------------------------------------------------------



 



            THE CUSHING GP STRATEGIES FUND, LP
      By:   /s/ Jerry V. Swank         Name:   Jerry V. Swank        Title:  
Managing Partner     

 



--------------------------------------------------------------------------------



 



            TCF GEARING FUND, LP
      By:   /s/ Jerry V. Swank         Name:   Jerry V. Swank        Title:  
Managing Partner     

 



--------------------------------------------------------------------------------



 



            THE CUSHING MLP ENHANCED RETURN
     FUND, LP
      By:   /s/ Jerry V. Swank         Name:   Jerry V. Swank        Title:  
Managing Partner     

 



--------------------------------------------------------------------------------



 



            CONTINENTAL CASUALTY COMPANY
      By:   /s/ Jerry V. Swank         Name:   Jerry V. Swank        Title:  
Managing Partner     

 



--------------------------------------------------------------------------------



 



            STRUCTURED FINANCE AMERICAS, LLC
      By:   /s/ Sunil Hariani         Name:   Sunil Hariani        Title:   Vice
President              By:   /s/ Andrea Leung         Name:   Andrea Leung     
  Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            OMEGA CAPITAL PARTNERS, L.P.
OMEGA CAPITAL INVESTORS, L.P.
OMEGA SPV PARTNERS V, L.P.
OMEGA EQUITY INVESTORS, L.P.
BETA EQUITIES, INC.
GS&CO PROFIT SHARING MASTER TRUST
PRESIDENTIAL LIFE CORPORATION
THE MINISTERS AND MISSIONARIES BENEFIT
     BOARD OF AMERICAN BAPTIST CHURCHES
      By:   Omega Advisors, Inc.,         as Investment Manager            By:  
/s/ Denis Wong         Name:   Denis Wong        Title:   Chief Operating
Officer     

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MLP INVESTMENT
     COMPANY
      By:   /s/ James C. Baker         Name:   James C. Baker        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON CAPITAL INCOME
     PARTNERS (QP), LP
      By:   Kayne Anderson Capital Advisors, L.P.,         it general partner   
        By:   /s/ David Shladovsky         Name:   David Shladovsky       
Title:   General Counsel     

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MLP FUND, LP
      By:   Kayne Anderson Capital Advisors, L.P.,         its general partner 
          By:   /s/ David Shladovsky         Name:   David Shladovsky       
Title:   General Counsel     

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MIDSTREAM
     OPPORTUNITIES FUND, LP
      By:   Kayne Anderson Capital Advisors, L.P.,         its general partner 
          By:   /s/ David Shladovsky         Name:   David Shladovsky       
Title:   General Counsel     

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON NON-TRADITIONAL
     INVESTMENTS, LP
      By:   Kayne Anderson Capital Advisors, L.P.,         its general partner 
          By:   /s/ David Shladovsky         Name:   David Shladovsky       
Title:   General Counsel     

 



--------------------------------------------------------------------------------



 



            ARBCO II, LP
      By:   Kayne Anderson Capital Advisors, L.P.,         its general partner 
                    By:         /s/ David Shladovsky         Name:   David
Shladovsky        Title:   General Counsel     

 



--------------------------------------------------------------------------------



 



                  LB I GROUP INC.    
 
      On behalf of Global Principal Strategies    
 
           
 
  By:        /s/ Ashvin Rao
 
Name: Ashvin Rao    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  LB I GROUP INC.    
 
      On behalf of Global Trading Strategies    
 
           
 
  By:        /s/ Ashvin Rao
 
Name: Ashvin Rao    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  LB I GROUP INC      
 
      On behalf of Equity Strategies (Special Situations Group)    
 
           
 
  By:        /s/ Leon Zaltzman
 
Name: Leon Zaltzman    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.    
 
           
 
  By:   Lehman Brothers MLP Opportunity Associates L.P.,    
 
      its general partner    
 
  By:   Lehman Brothers MLP Opportunity Associates L.L.C., its general partner  
 
 
           
 
  By:        /s/ Ashvin Rao
 
Name: Ashvin Rao    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



            GOLDMAN, SACHS & CO
      By:         /s/ Vivian Lau         Name:   Vivian Lau        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



                       /s/ Howard L. Terry       Name:   Howard L. Terry       
   

 



--------------------------------------------------------------------------------



 



            CITIGROUP FINANCIAL PRODUCTS INC.
      By:        /s/ Bret Engelkemier         Name:   Bret Engelkemier       
Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS, INC.
      By:        /s/ Leonard Ellis         Name:   Leonard Ellis        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            ZLP FUND, LP
      By:   Zimmer Lucas Partners, LLC,         its General Partner             
        By:   /s/ Craig M. Lucas         Name:   Craig M. Lucas        Title:  
Managing Member     

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE MANAGEMENT LLC
      By:   /s/ Gerard Mortagh         Name:   Gerard Mortagh        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            HITE HEDGE LP
      By:   HITE Hedge Asset Management LLC                               By:  
/s/ James Jampel         Name:   James Jampel        Title:   President   

 



--------------------------------------------------------------------------------



 



         

            HITE MLP LP
      By:   HITE Hedge Asset Management LLC         By:   /s/ James Jampel      
  Name:   James Jampel        Title:   President   

 



--------------------------------------------------------------------------------



 



         

            STACY FAMILY TRUST
      By:   /s/ Stacy Schusterman         Name:   Stacy Schusterman       
Title:   Trustee   

 



--------------------------------------------------------------------------------



 



         

            AT MLP FUND LLC
      By:         /s/ Paul McPheeters         Name:   Paul McPheeters       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
      By:   /s/ David A. Barras         Name:   David A. Barras        Title:  
Its Authorized Representative   

 



--------------------------------------------------------------------------------



 



         

            GPS NEW EQUITY FUND LP
      By:   GPS Partners LLC         Its General Partner                     
By:   /s/ Brett Messing         Name:   Brett Messing        Title:   Managing
Member   

 



--------------------------------------------------------------------------------



 



         

            GPS HIGH YIELD EQUITIES FUND LP
      By:   GPS Partners LLC         Its General Partner        By:        /s/
Brett Messing         Name:   Brett Messing        Title:   Managing Member   

 



--------------------------------------------------------------------------------



 



         

            GPS INCOME FUND LP
      By:   GPS Partners LLC         Its General Partner        By:        /s/
Brett Messing         Name:   Brett Messing        Title:   Managing Member     

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY STRATEGIC INVESTMENTS, INC.
      By:   /s/ Alan Thomas         Name:   Alan Thomas        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            TORTOISE TOTAL RETURN FUND LLC
      By:        /s/ David Schulte         Name:   David Schulte        Title:  
Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

            TORTOISE ENERGY CAPITAL CORPORATION
      By:        /s/ David Schulte         Name:   David Schulte        Title:  
Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

           
BSP PARTNERS, L.P.
      By:   The Baupost Group, L.L.C., its managing general partner        
By:        /s/ Scott A. Nathan         Name:   Scott A. Nathan        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            HB INSTITUTIONAL LIMITED PARTNERSHIP
      By:   The Baupost Group, L.L.C., its managing general partner        
By:        /s/ Scott A. Nathan         Name:   Scott A. Nathan        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            PB INSTITUTIONAL LIMITED PARTNERSHIP
      By:   The Baupost Group, L.L.C., its managing general partner        
By:        /s/ Scott A. Nathan         Name:   Scott A. Nathan        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            YB INSTITUTIONAL LIMITED PARTNERSHIP
      By:   The Baupost Group, L.L.C.,         Its managing general partner     
  By:        /s/ Scott A. Nathan         Name:   Scott A. Nathan        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            CAPITAL VENTURES INTERNATIONAL
      By:   Heights Capital Management, Inc.,         Its authorized agent     
  By:        /s/ Martin Kobinagh         Name:   Martin Kobinagh        Title:  
Investment Manager     

 